Citation Nr: 0303147	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  02-00 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel




INTRODUCTION

The veteran in this case served on active from March 1969 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia.  By way of the referenced decision, the RO 
granted the veteran's claim seeking entitlement to service 
connection for post traumatic stress disorder (PTSD), and an 
initial rating of 30 percent was assigned for such 
disability.  The veteran has perfected a timely appeal with 
respect to the initial assignment of 30 percent for his PTSD.

In his VA Form 9 substantive appeal, dated in December 2001, 
the veteran requested a Board hearing.  By way of 
correspondence dated in March 2002, the veteran has indicated 
that he is unable to attend his scheduled Board hearing due 
to transportation problems.


FINDINGS OF FACT

The veteran's clinical signs and manifestations of PTSD have 
resulted in no more than occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversational normal), due 
to symptoms such as: depressed mood, anxiety, irritability, 
sleep impairment, and social isolation. 




CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for post traumatic stress disorder are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.3. 4.7, 4.130, Diagnostic Code 
9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA).

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 38 C.F.R. § 3.159(b) (2002).

The record reflects that with particular respect to his claim 
seeking an initial rating in excess of 30 percent for PTSD, 
the veteran has received the degree of notice which is 
contemplated by law.  The RO has specifically provided the 
veteran with a copy of the May 2001 appealed rating decision 
in this case, in addition to an October 2001 Statement of the 
Case and a November 2001 Supplemental Statement of the Case.  
In November 2000 and April 2001 VA provided the veteran with 
written correspondence.  By way of all of the aforementioned 
documents, the veteran was provided with notice regarding the 
evidence needed to substantiate a claim in excess of his 
currently assigned 30 percent rating.  These same documents 
provided the veteran with notice regarding the cumulative 
evidence already having been previously provided to VA, or 
obtained by VA on his behalf.  In this manner, VA more 
narrowly assessed and articulated for the veteran his 
obligation to provide any outstanding evidence, if existent, 
necessary for purposes of adequately satisfying the 
regulatory requirements for an increased PTSD disability 
evaluation.  The RO's May 2001 rating decision, October 2001 
Statement of the Case, and November 2001 Supplemental 
Statement of the Case additionally provided the veteran with 
the reasons and overall rationale for the determination made 
regarding the assignment of a 30 percent disability, and no 
higher for his PTSD.  Finally, by way of correspondence dated 
in August 2000, to include an enclosed copy of VA's amended 
regulation pertaining to additional evidence submitted 
directly to the Board, the veteran has been informed that 
although he declined waiver of RO consideration of his newly 
submitted March 2002 PTSD evidence, the Board is nonetheless 
now authorized to consider the veteran's newly submitted 
evidence absent a review of this evidence by the RO pursuant 
to newly amended VA law.  The veteran was provided with an 
opportunity to submit additional evidence and/or argument 
relevant to this issue, however, he has indicated that he has 
none.

The record also discloses that VA has additionally met its 
duty to assist the veteran in obtaining evidence necessary 
for purposes of substantiating a higher disability evaluation 
for PTSD.  First, the RO made reasonable efforts to develop 
the record in that the veteran's service medical records were 
obtained and associated with the claims folder.  The 
veteran's VA treatment records have likewise been associated 
with the claims folder.  Lastly, in February 2001 the veteran 
underwent a VA examination, and a copy of the examination 
report is of record.

Therefore, under the circumstances, VA has satisfied both its 
duty to notify and assist the veteran in this case, and 
adjudication of this appeal without remand to the RO for 
additional consideration under the new law poses no risk of 
prejudice to the veteran.  See e.g. Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Accordingly, the veteran's appeal is 
ready for appellate review.

II.  Factual Background.

In September 2000 the veteran filed a claim seeking 
entitlement to service connection for PTSD.  

In February 2001 the veteran underwent a VA examination.  At 
the time of his examination, the veteran reported a history 
of having had combat service in Vietnam.  The veteran 
indicated that he experienced thoughts of Vietnam almost 
every day or every other day.  He reported that his thoughts 
of Vietnam left him feeling fearful, apprehensive, and 
guilty.  The veteran also indicated that his sleep has been 
significantly impaired since leaving the service.  He stated 
that he experienced nightmares several times per week, and he 
finds it difficult to stay asleep almost every night.  The 
veteran also described difficulty feeling close to people 
since leaving Vietnam.  It was noted that the veteran had 
been receiving mental health treatment at McGuire VA medical 
center between September 2000 through the present.  The 
veteran was currently prescribed Serzone and Trazodone.  A 
review of the veteran's records revealed problems with 
nightmares and insomnia that have persisted during his course 
of treatment.  Finally, the veteran advised that he had 
worked as a mechanic for Philip Morris for 30 years, and he 
had retired just two days prior to his VA examination.  The 
veteran also advised that he has been married for close to 30 
years, and he has one adult daughter.  

Mental status examination revealed the veteran presented 
clean and appropriately groomed.  He was alert, attentive, 
and oriented times four.  The veteran interacted 
cooperatively and seemingly in a genuine manner.  The 
veteran's affect was somewhat blunted.  Expressions of 
emotional distress were noted during times when the veteran 
was asked to discuss his Vietnam experience.  The veteran's 
mood appeared to be mildly depressed.  Prominent anxiety was 
noted during times when he was asked to discuss his military 
experiences.  The veteran reported that he had been bothered 
by extreme fearfulness in the past which stemmed from his 
thoughts of Vietnam.  That veteran stated that at one point 
approximately 20 years ago, he considered suicide in order to 
escape such feelings.  The veteran denied any suicidal 
ideation or intent in recent years.  The veteran's speech was 
clear, goal directed, spontaneous, and of normal pace and 
volume.  The veteran's thought content was rational.  The 
veteran denied any history of hallucinations or delusions.  
The veteran's energy level was described as mildly low, but 
within normal limits.  The examiner noted that the veteran's 
insight into his emotional distress was below average, and it 
was also noted that the veteran reported for years it was 
uncertain why he experienced feelings of anger, fear and 
guilt.  The veteran stated that he did not share his feelings 
about Vietnam and tended to try to block out the feelings.  
According to the veteran, it has become increasingly 
difficult to ignore these feelings.  According to the VA 
examiner, the veteran's interview and brief screening 
suggested that the veteran was average, or above average in 
intelligence.  The examiner noted that the veteran's recent 
and remote memory were intact.  The examiner further noted 
that the veteran was a bright gentleman who could manage his 
finances without difficulty.  At the conclusion of the 
veteran's VA examination, the impression was post traumatic 
stress disorder.  The veteran was assigned a general 
assessment of functioning (GAF) score of 56.

VA outpatient treatment records dated from January 2001 
through March 2002 evidence that the veteran received 
consistent treatment for his PTSD symptoms.  More recently in 
March 2002, he was assigned a GAF score of 45.

III.  Initial Rating Claim..

The veteran contends that a higher initial rating is 
warranted in his case because his current 30 percent rating 
does not adequately reflect the severity of the symptoms 
associated with his PTSD.  The veteran also filed his 
original claim seeking entitlement to service connection for 
PTSD in September 2000, after the regulatory criteria for 
evaluating mental disorders were amended, effective from 
November 7, 1996.  Thus, only the amended regulations are for 
application in this case.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991) ([w]here a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial process has been concluded, the 
version most favorable to a claimant applies, unless the 
Congress provided otherwise or permitted the Secretary to do 
otherwise, and the Secretary does.)

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  Id.  The VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2001).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2001).  Therefore, when there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).

When after a careful review of all available and assembled 
data a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2001).

As the veteran in this case has also appealed from an initial 
award, consideration will be given as to whether an initial 
rating greater than 30 percent for his PTSD disability was 
warranted for any period of time during the pendency of his 
claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Under the amended criteria of diagnostic code 9411, effective 
November 7, 1996, a 
30 percent evaluation is assigned for occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
symptoms such as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
direction, and recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessive rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and; inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating is assigned where the evidence shows 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

Based on a close and careful review of the relevant medical 
evidence in this case, to include the veteran's recent 
February 2001 VA examination report and copies of the 
veteran's cumulative VA outpatient treatment records dated 
from January 2001 through March 2002, the Board finds that 
the degree of impairment currently associated with the 
veteran's PTSD more nearly approximates the criteria for a 30 
percent rating under Diagnostic Code 9411.  While the 
veteran's most recent VA outpatient record, dated in March 
2002, reveals he was assigned a GAF score of 45, indicating 
that the symptoms of his PTSD have been deemed to be in the 
serious range, such symptoms are nevertheless more consistent 
with those symptoms which are contemplated under a 30 percent 
evaluation.  See 38 C.F.R. § 4.130 (2002) (incorporating by 
reference the VA's adoption of the American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders, Third & Fourth Editions (DSM-III & DSM-IV), for 
rating purposes.)  More specifically, the bulk of the medical 
evidence supports a finding that the veteran's clinical signs 
and manifestations of PTSD have resulted in no more than 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversational normal), due to symptoms such as: 
depressed mood, anxiety, irritability, sleep impairment, and 
social isolation.  According to the veteran's February 2001 
examiner, in his medical opinion, the veteran's primary 
[PTSD] symptoms were feelings of guilt and fear, 
significantly impaired sleep, and difficulty forming close 
emotional relationships with others.  Following his 
examination of the veteran, the VA examiner assigned the 
veteran a GAF score of 56 indicating that the symptoms 
associated with the veteran's PTSD disability were no more 
than moderate.  38 C.F.R. § 4.130.  Therefore, based on the 
medical findings derived at the time of the veteran's 
February 2001 examination, which have subsequently been found 
to be consistent with the remainder of the veteran's VA 
outpatient treatment records, the Board determines that the 
current assignment of a 30 percent rating for the veteran's 
PTSD and no higher, has been shown to appropriate throughout 
the time period under consideration.

A 50 percent rating for the veteran's PTSD is not warranted 
as there is no evidence of increased symptomatology such as 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty understanding complex commands, impaired judgment, 
impaired abstract thinking, or impairment of short and long-
term memory so as to result in occupational and social 
impairment with reduced reliability and productivity.  Of 
greater significance, neither a review of the veteran's 
February 2001 examination report or his VA outpatient 
treatment records indicates that the veteran suffers from 
deficiencies in most areas such as work, family relations, 
judgment, and thinking so as to warrant a 70 percent 
evaluation.  Rather, the veteran's February 2001 examination 
report reflects that at the time of his examination, the 
veteran was alert, attentive, and oriented as to person, 
place and time.  The veteran interacted cooperatively and 
seemingly in a genuine manner.  He displayed no evidence of a 
thought process disorder.  The veteran's speech was clear, 
goal directed, spontaneous, and of normal pace and volume.  
The veteran denied any suicidal ideation or intent in recent 
years.  The veteran also denied any history of hallucinations 
or delusions.  According to the VA examiner, the veteran's 
interview and brief screening suggested that the veteran was 
average, or above average in intelligence.  The examiner 
further noted that the veteran was a bright gentleman who 
could manage his finances without difficulty.  In regards to 
social relationships, the evidence indicates the veteran has 
maintained his marriage, despite some difficulties.  The 
veteran also maintains a relationship with his daughter.  
Therefore, in the absence of a recorded increase in 
symptomatology and given the veteran's ability to partially 
function in a social and industrial capacity, the Board 
determines that the evidentiary record does not support a 
finding that an initial rating in excess of the current 30 
percent rating is warranted for the veteran's PTSD.

In the same respect, the Board notes that there is no 
evidence of an exceptional or unusual disability picture with 
related factors, such as marked interference with employment 
or frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218 (1995).  In 
this regard, the record does not reflect that the veteran's 
PTSD has recently required him to undergo hospitalization, 
nor is there any indication that the veteran experienced 
marked interference in his employment due to his PTSD prior 
to his recent retirement.  Consequently, while the veteran's 
PTSD may well cause him some impairment in his daily 
activities, there is nothing in the record to distinguish his 
case from the cases of numerous other veteran's who are 
subject to the schedular rating criteria for the same 
disability.  Thus, based on the record, the Board finds that 
the currently assigned 30 percent schedular rating under 
38 C.F.R. § 4.130, Diagnostic Code 9411, has already 
adequately addressed, as far as can practicably be 
determined, the average impairment of earning capacity due to 
the veteran's service-connected PTSD. See 38 C.F.R. § 4.1; 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability evaluation itself is recognition that 
industrial capabilities are impaired).  Therefore, in the 
absence of such factors, the criteria for submission for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Accordingly, 
38 C.F.R. § 3.321(b)(1) does not provide an additional basis 
for an initial rating in excess of 30 percent for PTSD.

Full consideration has also been given to the requirement of 
38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
current level of the veteran's disability in his favor, 
however, the medical evidence in this case does not create a 
reasonable doubt regarding the current level of his 
disability.  Thus, the reasonable doubt doctrine does not 
apply.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Since this issue also deals with the rating assigned 
following the original claim for service connection, 
consideration has also been given to the question of whether 
"staged ratings," as addressed by the Court in Fenderson, 
would be in order.  As shown above, the Board has determined 
that a 30 percent rating evaluation for the veteran's PTSD 
disability reflects the highest degree of impairment shown 
since the date of the grant of service connection.  As such, 
the rating should be effective since that time.  Therefore, 
there is no basis for a staged rating in the present case.


ORDER

Entitlement to an initial rating in excess of 30 percent for 
post traumatic stress disorder is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

